PER CURIAM.
Upon the conclusion that the trial court correctly upheld the validity of the amendment to the North Bay Village City charter approved by the electorate on May 12, 1998, which clarified and arguably expanded an existing restriction on term limits for members of the City Commission, see Burdick v. Takushi 504 U.S. 428, 112 S.Ct. 2059, 119 L.Ed.2d 245 (1992); Advisory Opinion to the Attorney General — Limited Political Terms, 592 So.2d 225 (Fla.1991); Miami Heat Ltd. *366Partnership v. Leahy, 682 So.2d 198 (Fla. 3d DCA 1996); Myers v. Hawkins, 362 So.2d 926, 934 n. 28 (Fla.1978), the judgment under review is
Affirmed.